DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2019 has been considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 14, line 8, the word “pass” has been changed to --path--; and 
In claim 14, line 25, the extraneous period after the word “path” has been deleted. 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a transmission having two paths with second path 
The prior art does not anticipate or render obvious a transmission having two paths a second path including a continuously variable transmission having a motor and a power source to drive the motor, the second path being connected in parallel to the first path; a planetary gear mechanism; an element coupling clutch configured to be switched between an engaged state in which the element coupling clutch couples any two of the first element, the second element, and the third element and a released state in which the element coupling clutch decouples the first element, the second element, and the third element from each other, the transmission having in the first continuously variable transmission mode, the rotational power from the engine being transmitted from the first rotary shaft to the second rotary shaft not through the first path but through the second path, in the second continuously variable transmission mode, the rotational power from the engine being transmitted from the first rotary shaft to the second rotary  in the direct mode, the rotational power from the engine being transmitted from the first rotary shaft to the second rotary shaft not through the second path but through the first path and the remaining structure of claim 7.
The prior art does not anticipate or render obvious a transmission having two paths, a second path that including a continuously variable transmission having a motor and a power source to drive the motor, the second pass being connected in parallel to the first path; and a planetary gear mechanism, the first path including a first shaft member, a second shaft member, and a first path disconnect clutch disposed between the first shaft member and the second shaft member, the first path disconnect clutch disconnecting the first shaft member from the second shaft member in a released state, and connects the first shaft member and the second shaft member in an engaged state, the transmission in the first continuously variable transmission mode, the rotational power from the engine being transmitted from the first rotary shaft to the second rotary shaft not through the first path but through the second path, in the second continuously variable transmission mode, the rotational power from the engine being transmitted from the first rotary shaft to the second rotary shaft through both the first path and the second path, and in the direct mode, the rotational power from the engine being transmitted from the first rotary shaft to the second rotary shaft not through the second path but through the first path and the remaining structure of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2006/0247086 to Watanabe et al. teaches a transmission with a continuously variable transmission.
U.S. Publication No. 2017/0043759 to Shibata et al. teaches a transmission with two motors in addition to the engine.
U.S. Patent No. 5,976,046 to Larkin has a transmission having a planetary gear and hydrostatic unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659